Citation Nr: 0807648	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.

3.  Whether new and material evidence has been received to 
reopen service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to the above noted issues.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at 
St. Petersburg, Florida.  A transcript of that hearing has 
been added to the record.

In September 2006, the veteran filed a claim for what 
appeared to be multiple conditions he wished to be found 
secondary to his various service-connected disabilities.  The 
RO is instructed to contact the veteran and determine 
specifically which issues he is claiming service connection 
for, and which of those issues he is claiming as secondary to 
which specific service-connected disabilities, and to take 
appropriate action.

In June 2007, the veteran filed a claim of entitlement to 
service connection for total disability due to individual 
unemployability; this issue is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  At the personal hearing in July 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal for an increased rating for service-
connected major depression.

2.  The veteran's service-connected lumbar spine disability 
has for the entire period of claim manifested pain and 
moderate limitation of motion, with no evidence of ankylosis 
or radiculopathy.

3.  In a decision dated September 1991, the RO denied service 
connection for a cervical spine disability.  The veteran did 
not timely perfect an appeal of this decision, and it 
therefore became final.

4.  The evidence received since the unappealed September 1991 
rating decision relates to an unestablished fact of current 
disability that is necessary to substantiate the claim of 
service connection for a cervical spine disability, and the 
veteran's claim for service connection for a cervical spine 
disability is reopened.

5.  The evidence for and against the veteran's claim is at 
least in relative equipoise on the question of whether his 
current cervical spine disability is related to injury in 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an increased rating for 
major depression, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for the veteran's service-connected lumbar spine 
disability have not been met for any period of the claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5292, 5295 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242 (2007).

3.  The September 1991 decision of the RO, which denied 
service connection for a cervical spine disability, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007). 

4.  The evidence received since the September 1991 RO 
decision that denied service connection for a cervical spine 
disability is new and material, and the claim for service 
connection for a cervical spine disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

5.  Resolving reasonable doubt in the veteran's favor, his 
cervical spine disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In correspondence dated June 2002, February 2003, May 2003, 
July 2003, March 2006, and April 2006, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records, VA treatment records, and private medical 
records have been associated with the claims file.  All 
identified and available treatment records have been 
secured.  The veteran received medical evaluations in 
conjunction with this appeal.  At the personal hearing in 
July 2007, the Board extensively advised the veteran what 
types of evidence he needed to substantiate his claims.  The 
duties to notify and assist have been met.  

The Evidence

The veteran's service medical records show that in July 1984, 
he was struck on the forehead by a volleyball, suffering an 
injury to the neck.  Neck spasms were noted at that time.  He 
also had a history of low back pain in service, which was 
eventually diagnosed as mechanical low back pain superimposed 
on a spina bifida occulta.

Cervical spine X-rays from June 1991 noted slight 
straightening of the spine, meaning some loss of the usual 
cervical lordosis.  The physician indicated that this could 
merely be positional in etiology.  The cervical spine was 
noted to be otherwise unremarkable.

VA examination report of July 1991 indicated that the veteran 
had chronic low back pain with spina bifida of L5 by history, 
and a history of neck trauma without residuals.

The veteran was granted service connection for his low back 
disability in a September 1991 RO decision.

A May 2001 report of MRI of the veteran's lumbar spine noted 
postsurgical changes at L4-L5 with evidence of enhancing 
epidural scarring.  His epidural fat appeared to be 
obliterated.  There did not appear to be evidence to suggest 
recurrence of disc herniation.  The remaining levels were 
unremarkable.  The marrow signal intensity and the conus 
medullaris were unremarkable.

A June 2001 report of hospitalization indicated that there 
were no neurologic findings that could explain the veteran's 
reported leg weakness, and no evidence of myelopathy or 
radiculopathy. 

A September 2002 report of lumbar spine imaging indicated 
that there were degenerative changes involving the lumbar 
spine with retrolisthesis at L4-L5.  There was a broad based 
disc osteophyte complex at L4-L5 which resulted in narrowing 
of the anterior thecal space and bilateral lateral recesses.  
Right L4 and bilateral L5 nerve roots were at risk.  A 
smaller L5-S1 board based disc osteophyte complex was noted, 
resulting in no significant canal or anural foraminal 
stenoses.

A September 2002 report of VA neurological consult indicated 
that the veteran had no evidence of a spinal cord injury.  He 
was noted to have degenerative disc disease in the lumbar 
spine.  No surgical intervention was indicated at that time.

A February 2003 report of VA aid and attendance examination 
indicated that the veteran reported severe back pain.  When 
asked why he was unable to walk, he stated that it was mainly 
because his hips dislocate and that he had muscle spasms in 
his back.  When encouraged, he was able to get up and 
ambulate without a cane or other assistance.  The veteran 
stated he was unable to do range of motion testing for fear 
he would throw his back or hips out.  On palpation of the 
lumbar spine, there was paraspinal muscle tightness but no 
muscle spasms.  There were no obvious postural abnormalities 
or fixed deformities of the spine.  Musculature of the back 
appeared normal.  On neurological examination, he had an 
exaggerated scissor gait but was able to walk unaided.  He 
spontaneously walked on the balls or toes of his feet 
demonstrating excellent planter flexion.  He was able to bend 
at the hips and the legs when hoisting himself on the table, 
again demonstrating weight bearing and good strength in his 
buttocks, thighs, and calves.  Reflexes were 2+ and symmetric 
at both knees and ankles, again demonstrating no caudal 
equine type syndrome that could explain his complaints of 
bowel and bladder dysfunction and inability to walk due to 
nerve root compression.  He had a subjective decrease in 
sensation extending from the tips of his toes to his 
umbilicus that was circumferential and nondermatomal.  He 
also complained of paraesthesias in this distribution.  The 
examiner indicated that based on his observation and 
examination of the veteran, there was no spinal cord disease 
present.  The examiner indicated that the sensory complaints 
the veteran had, including decreased sensation and 
paresthesias involving both lower extremities in a 
circumferential manner, matched no known organic cause short 
of a complete spinal cord lesion at the T10 level which would 
result in a paraplegia, as well as reflex changes which were 
not evident on examination.

August 2003 imaging of the cervical spine noted spondylosis 
of the lower cervical spine with marked foraminal narrowing 
at C5, C6, on the right.  Mild degenerative disc space 
narrowing was noted at C6 and C7.

A September 2003 report of cervical spine MRI noted mild disc 
space narrowing at C6-C7, and a broad based disc bulge at C5-
C6.  There was also a right paracentral disc herniation.  
There was a broad based disc protrusion at C6-C7.  There was 
mild disc bulging at C7-T1 and T1-T2.

In November 2005 at a private facility, the veteran underwent 
a re-exploration neurolysis and diskectomy of L4-5, right, to 
decompress the L5 root.  This was done primarily because of 
right leg pain.  Three weeks post this surgery, he was noted 
to be able to elevate himself from a sitting position, felt 
better, and was ready to start physical therapy.

An MRI of the veteran's lumbar spine, dated September 2005, 
noted L4-5 degenerative disc disease with mild retrolisthesis 
of L4 on L5.  Also noted was an annular tear posteriorly with 
broad based disc bulging and prominent right side disc 
protrusion/extrusion.  There was a mild central disc 
protrusion at L3-L4.  Mild protrusion and bulging was noted 
at L5-S1 with annular tear.  Also noted were lower lumbar 
facet degenerative changes.

An MRI of the veteran's cervical spine dated September 2005 
indicated that the veteran had degenerative disc disease at 
multiple levels, with C5-6 disc protrusion and mild stenosis.  
There was spurring and right recess stenosis at C5-6 and C6-
7.  There was also noted broad based disc protrusion at C3-4 
which the examiner indicated did not appear to create 
significant stenosis.

The veteran was hospitalized in September 2005 with 
complaints of pain in the neck and back.  A report of EMG 
consult in October 2005 indicated that the veteran had 
abnormal findings in the lower extremities.  
Electrodiagnostic findings in the right lower extremity were 
found to be consistent with right L5 radiculopathy.

January 2006 private MRIs showed degenerative disc disease at 
multiple levels with C5-6 disc protrusion and mild stenosis.  
Spurring and right recess stenosis was noted at C5-6 and C6-
7.  A broad based disk protrusion was noted at C3-4 which did 
not appear to create significant stenosis.  L4-5 had 
degenerative disc disease with mild retrolisthesis of L4 on 
L5.  An annular tear was noted posteriorly with broad based 
disc bulging and prominent right side disc 
protrusion/extrusion.  This was reported to be a new finding 
from the September 2002 examination.  Mild disc protrusion 
was noted at L3-L4.  Mild bulging and protrusion was noted at 
L5-S1 with annular tear.  Lower lumbar face degenerative 
changes were also noted.

A report of June 2006 VA examination of the veteran's spine 
indicated that the veteran reported flare ups of pain in his 
low back every three to four days, precipitated by increased 
strain to his lower back or standing for long periods of 
time.  Alleviating factors included rest, a TENS unit, and 
heat to the area.  He reported that he was experiencing a 
flare up of pain in his lower back during the examination.  
He reported numbness and weakness in both legs.  He reported 
using various assistive devices such as a walker, wheelchair, 
cane, and crutches.  He reported that his low back pain 
affected his activities of daily living.

He also reported significant cervical spine pain, located 
mostly on the left side of his cervical spine, which could 
radiate down his shoulders through to his arm and hand.  He 
also complained of stiffness and flareups of pain.

Examination of the entire spine showed no evidence of spasm 
or weakness.  He did have tenderness over the left paraspinal 
muscles bilaterally.  He had a somewhat stooped gait, but was 
able to rise and have an antalgic gait.  He was not found to 
have any limitation of standing or walking.  He just seemed 
to go slowly during tasks.  He had no unfavorable ankylosis 
of the cervical or thoracolumar spine.  For the cervical 
spine, he was found to have forward flexion intact to 45 
degrees at baseline and repetitive range of motion without 
pain.  On right lateral flexion, he had intact measurement of 
45 degrees with pain throughout and repetitive motion to 45 
degrees with pain throughout.  The pain was mostly located on 
the left paraspinous.  Left lateral rotation was intact to 35 
degrees at baseline with pain throughout and repetitive 
motion was intact to 35 degrees without pain on the right.  
Right lateral rotation was intact to 70 degrees from baseline 
and pain throughout.  Repetitive motion was intact to 70 
degrees with pain throughout in the left.

On range of motion testing of the thoracolumbar spine, 
forward flexion was intact to 50 degrees with pain 
throughout.  On repetitive range of motion testing, it was 
intact to 70 degrees with pain throughout.  On extension, 
motion was intact to 30 degrees with pain throughout.  
Repetitive motion was intact to 30 degrees with pain 
throughout.  Left lateral flexion, right lateral flexion, 
left lateral rotation, and right lateral rotation were all 
intact at baseline to 30 degrees with pain throughout.  They 
were all intact to 30 degrees with repetitive motion, with 
pain throughout.

Upon neurological testing, the veteran's cranial nerves were 
found to be without deficits.  On his motor examination, he 
had 5/5 strength throughout, with some give way weakness in 
his left upper extremity.  Sensory examination was difficult 
to do, but he did have some patchy sensory loss in the upper 
and bilateral lower extremities.  This was not found to 
follow a dermatomal lesion.  Cerebellar testing, finger-nose-
finger, and rapid alternating movements were within normal 
limits.  Deep tendon reflexes were approximately 1+ to 2 
throughout.  Both toes were downgoing.  There was no 
asymmetry.  On testing his gait, he rose with a stooped 
posture, but was able to walk erect with an antalgic gait.  
He had a positive Lasegue's sign on the right and left hand 
sides.

The veteran's December 2005 MRI of the cervical spine was 
noted, which showed multilevel posterior disk osteophyte 
complexes causing mild spinal stenosis.  Also noted was 
moderate neuroforaminal stenosis at C5-C6.  MRI of the lumbar 
spine from September 2002 showed degenerative changes 
involving the lumbar spine with retrolisthesis at L4-L5.  
There was broad based disk osteophyte complex at L4-L5 
resulting in narrowing of the anterior thecal sac and 
bilateral lateral recesses.  His right L4 and bilateral L5 
nerve roots were at risk.  EMG/nerve conduction studies 
performed in May 2005 had electronic spotting on the right 
lower extremity consistent with a right L5 radiculopathy.

The veteran was diagnosed with arthritis of the lumbar spine.  
The examiner indicated that degenerative disc disease was 
present with arthritis of the lumbar spine.  He stated he 
could not resolve the issue of whether this was related to 
the veteran's in service diagnosis and treatment for 
arthritis, without resorting to speculation.  He did indicate 
that he found no radiculopathy on examination.

The veteran was also diagnosed with arthritis of the cervical 
spine.  The veteran was noted to have a cervical spine injury 
in service.  Upon his exit examination, there was 
documentation that the veteran had loss of cervical lordosis.  
On recent cervical spine imaging, the veteran did have 
arthritis.  The examiner indicated that he could not resolve 
the issue of whether the veteran's current cervical spine 
conditions was attributable to his in-service cervical spine 
injury, without resorting to mere speculation.  He indicated 
that the veteran's imaging studies were most consistent with 
degenerative disease.

X-rays of the veteran's cervical spine from October 2006 
showed moderate spondylosis of the lower cervical spine with 
moderate narrowing of the C5-C6 and C6-C7 disc interspaces.  
There was some hypertrophic spur encroachment on the lower 
cervical vertebral foramina.

A November 2006 report of private treatment diagnosed the 
veteran with possible cervical myelopathy or radiculopathy at 
the C5-6 level, and status post multiple lumbar surgeries 
with residual paraparesis.  The examiner indicated that it 
was his impression that the veteran's upper extremity 
symptoms were mostly likely due to the veteran's MRI findings 
of cervical spine stenosis, and that there was nothing to 
suggest a demyelinating disorder.

A March 2007 report of EMG testing indicated that the veteran 
had no evidence of right or left active cervical 
radiculopathy.

U.S. Social Security Administration records show that the 
veteran is currently in receipt of Social Security disability 
benefits due to a "failed back".

Withdrawal of Increased Rating for Major Depression

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in his hearing testimony in 
July 2007, indicated that he was withdrawing his appeal for 
an increased rating for service-connected major depression.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the denial of an increased rating for major 
depression, and the appeal is dismissed as to that issue.

Increased Rating for Arthritis of the Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  In view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must determine whether there 
is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to disabilities 
of the spine were changed, effective from September 26, 2003.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied; however, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003.  

VA's General Counsel has determined that Diagnostic Code (DC) 
5293, intervertebral disc syndrome, is based upon loss of 
range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 are 
applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002). 

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) and Plate V.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that a higher rating than 20 percent is not warranted for the 
veteran's service-connected lumbar spine disability for any 
period of the increased rating claim.  In this regard, in 
order to warrant a higher rating, the veteran's lumbar spine 
disability would have to exhibit either severe limitation of 
motion, or forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Reviewing the evidence of record, the 
Board does not find that the veteran meets these criteria due 
to his service-connected disability. 

Initially, the Board points out that there is no evidence of 
record that indicates that the veteran has, at any time, been 
diagnosed with intervertebral disc syndrome.  Therefore, the 
Board finds that a higher rating under any of the codes 
dealing with intervertebral disc syndrome is not warranted.  
The veteran has been service connected for arthritis of the 
lumbar spine (L4-L5). 

As to limitation of motion, when the veteran allowed range of 
motion testing to be conducted in June 2006, he was found to 
have forward flexion intact to 50 degrees with pain, and to 
70 degrees on repetitive testing.  He had 30 degrees of 
extension, and left and right lateral flexion and rotation.  
At no time before or during the increased rating claim has 
the veteran been shown to have any anklyosis of the spine.  
The Board does not find this level of limitation of motion, 
even considering DeLuca, to more nearly approximate severe 
limitation of motion, such that a higher rating of 40 percent 
would be warranted under Diagnostic Code 5292.  Nor does this 
evidence or any evidence of record show a limitation of 
motion of the thoracolumbar spine 30 degrees or less, or 
favorable anklyosis of the entire thoracolumbar spine, such 
that a higher rating would be warranted under Diagnostic Code 
5242.  

The Board points out that the veteran has also stated that he 
feels he has significant neurological disabilities related to 
his service-connected lumbar spine disability; however, as 
cited above, the preponderance of the evidence of record 
indicates that the veteran does not have any neurologic 
symptomatology attributable to his service-connected lumbar 
spine disability.  In this regard, while some evidence, such 
as a report of EMG consultation in October 2005, had findings 
consistent with a right L5 radiculopathy, the Board 
specifically notes a June 2001 report of hospitalization 
which indicated that there were no neurologic findings that 
could explain the veteran's reported left weakness, and no 
evidence of myelopathy or radiculopathy, a February 2003 
report of VA examination which indicated that the sensory 
complaints the veteran has, including decreased sensation and 
paresthesias involving both lower extremities in a 
circumferential manner, matched no known organic cause short 
of a complete spinal cord lesion, which was not found, and 
the report of the veteran's June 2006 VA examination, which 
indicated that no radiculopathy was found on examination.  
Therefore the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not have 
any neurological deficits due to his service connected lumbar 
spine disability.

For these reasons, the Board finds that the preponderance of 
the evidence of record is against a higher rating than 20 
percent for the veteran's service connected lumbar spine 
disability for any period of the increased rating claim.  
Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate; however, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Reopening of Service Connection for a Cervical Spine 
Disability

Historically, the Board notes that the veteran's claim for 
service connection for a cervical spine disability was denied 
in a September 1991 rating decision.  The veteran was denied 
service connection at that time because, while the veteran's 
service medical records show that he injured his cervical 
spine in service, a VA examination shortly after his 
separation from service showed no cervical spine disability.  

The veteran did not timely perfect an appeal of this 
decision; therefore, the September 1991 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Because this rating decision became final, the veteran's 
current claim for service connection for a cervical spine 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been received sufficient 
to reopen a claim for service connection for a cervical spine 
disorder.  In this regard, the Board finds probative 
evidence, as cited above, which indicates that the veteran 
does have a current cervical spine disability.  As the 
veteran was previously denied service connection for a 
cervical spine disability at least in part because there was 
no evidence of record which indicated that he had a cervical 
spine disability, and as the evidence of record now shows 
that the veteran does have a cervical spine disability, the 
Board finds that new and material evidence has been received; 
therefore, the veteran's claim for service connection for a 
cervical spine disability is reopened.

As this claim has now been reopened, the Board must now 
consider the veteran's reopened claim on the merits.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2007).

Considering all evidence of record, the Board finds that 
service connection is warranted for a cervical spine 
disability.  The Board notes that the veteran's service 
medical records show that the veteran had an injury to his 
cervical spine in service, has a current cervical spine 
disability, and has consistently reported problems with his 
cervical spine since service.  A June 2006 report of VA 
examination indicated that the issue of whether the veteran's 
current cervical spine condition was attributable to his in-
service cervical spine injury could not be resolved without 
resorting to speculation.  Because the VA examiner did not 
offer an opinion, this evidence does not tend to weigh 
against the veteran's claim.  The evidence otherwise shows 
the history as reported in his service medical records of a 
neck injury, his credible reports and testimony of continuity 
of neck symptomatology since service, and current cervical 
spine diagnosis rendered in the context of such history, that 
the evidence is at least in equipoise as to the question of 
whether the veteran's current cervical spine disability is 
related to in-service neck injury.  Resolving reasonable 
doubt in favor of the veteran, service connection is 
warranted for a cervical spine disorder.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

An appeal for increased rating in excess of 20 percent for 
major depression is dismissed.

An increased rating in excess of 20 percent for service-
connected arthritis of the lumbar spine is denied.

New and material evidence has been received, and the 
veteran's claim for service connection for a cervical spine 
disability is reopened; and service connection for a cervical 
spine disability is granted on the merits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


